Name: COMMISSION REGULATION (EC) No 444/95 of 28 February 1995 fixing the production refund for olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 1 . 3 . 95 EN Official Journal of the European Communities No L 45/47 COMMISSION REGULATION (EC) No 444/95 of 28 February 1995 fixing the production refund for olive oil used in the manufacture of certain preserved foods oils falling within subheading 1509 90 00 of the combined nomenclature and the export refunds valid for those same oils ; whereas, however, if the oil employed for manufacture of the preserves was produced within the Community, the amount referred to above shall be increased by a sum equal to the consumption aid in force on the day the said refund is applied ; Whereas application of the above criteria results in the refund being fixed as shown below, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by the Act of Accession of Austria, Finland and Sweden, Having regard to Council Regulation (EEC) No 591 /79 of 26 March 1979 laying down general rules relating to the production refund for olive oil used in the manufacture of certain preserved foods (2), as last amended by Regulation (EEC) No 2903/89 (3), and in particular Articles 3 and 5 thereof, Whereas Article 2 of Council Regulation (EEC) No 591 /79 provides for the granting of a production refund for olive oil used in the preserving industry ; Whereas under Article 3 of the abovementioned Regula ­ tion, without prejudice to the second subparagraph of Article 7 of the said Regulation, the Commission shall fix this refund every two months ; Whereas, by virtue of Article 5 of the Regulation cited above, where the tender system is employed for fixing the levy, the production refund shall be fixed on the basis of the minimum levies determined under the said system for HAS ADOPTED THIS REGULATION : Article 1 For the months of March and April 1995, the amount of the production refund referred to in Article 2 of Regula ­ tion (EEC) No 591 /79 shall be :  ECU 62,18 per 100 kilograms for olive oil produced in the Community,  ECU 50,11 per 100 kilograms for olive oil other than that referred to in the preceding indent. Article 2 This Regulation shall enter into force on 1 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 78, 30. 3 . 1979, p. 2. (3) OJ No L 280, 29 . 9 . 1989, p. 3 .